Citation Nr: 9900501	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-16 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for basal cell 
carcinoma/actinic keratosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1977.  

This case arises before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of January 1997, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his current skin disorder had its 
origins during his period of active service.  He specifically 
contends that basal cell carcinoma and actinic keratosis, 
first diagnosed in 1989, are etiologically related to skin 
disorders and sun exposure he experienced during his active 
service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that his claim for service 
connection for basal cell carcinoma and actinic keratosis is 
not well grounded and is denied.


FINDINGS OF FACT

1.  The greater weight of the evidence shows that basal cell 
carcinoma or actinic keratosis was not manifested in service.

2.  The veterans current skin disorders were first diagnosed 
twelve years after the veterans separation from active 
service.

3.  No competent medical opinion has been presented which 
attributes any extant skin disorder to his active service or 
to inservice sun exposure.

4.  The veteran has not been shown competent to render an 
opinion regarding the etiology of his current skin disorder.


CONCLUSION OF LAW

A claim for service connection for basal cell carcinoma and 
actinic keratosis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 and Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991 and Supp. 
1998).  In order to establish a "well grounded" claim for 
service connection for a particular disability, the appellant 
needs to provide evidence relevant to the requirements for 
service connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 and Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  Where a claim involves issues of medical 
fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran had basal cell carcinoma or actinic 
keratosis during his active service, whether he has those 
disorders now, and whether there is a nexus, provided by 
competent medical evidence, between the current disorder and 
the disorder incurred in service, or between the current 
disorder and sun exposure during service in this particular 
case.

A review of the evidence of record indicates that the veteran 
was treated for skin disorders on several occasions during 
service.  In March 1968 service records indicated he was seen 
for a rash on his arm, chest, legs and hands.  There was a 
macular rash with scaling over these areas.  The assessment 
was probable contact dermatitis.  

Also in March 1968 a growth was removed from the veterans 
right hand.  The initial impression given was verruca 
vulgaris, rule out melanoma.  A pathology review, dated one 
week later, indicated a finding of verruca vulgaris, defined 
as a common wart in Dorlands Illustrated Medical Dictionary, 
28th Edition.  

In December 1968 he was seen for a sebaceous cyst behind his 
right ear.  This was excised in January 1969.  He was seen 
again for contact dermatitis in September 1976.  Service 
records, dated in February 1977, showed a brown keratotic 
papule of the right arm.  The assessment given was benign 
keratosis wart versus actinic.  Records from June 1977 show a 
wart on the chest.  

Post service records include the report of a VA examination, 
conducted in July 1978.  No skin lesions were shown at that 
time.  Private medical records show a diagnosis of actinic 
keratosis of the scalp and face entered in September 1989.  
In November 1989 a diagnosis of basal cell carcinoma of the 
right pre-auricular area was noted.  Subsequent private 
medical records show continued treatment for these disorders.

The Board notes the veterans testimony at his personal 
hearing, conducted in August 1997.  He stated that he was 
treated for two skin spots while serving in Southeast Asia in 
1968, one on his arm, near the wrist, and another in back of 
his right ear.  He stated that his symptomatology at that 
time was similar to that associated with his current skin 
disorders.  He stated that he was told at that time that they 
had gotten it soon enough.  

He reported that three dermatologists he had consulted had 
told him that his current disorders were caused by sun 
exposure 10, 15, and 20 years prior.  He stated that after 
his separation from service he has avoided exposure to the 
sun.  During his active service he stated that he was 
frequently exposed to the sun on the flightline, and that he 
and other pilots rarely wore hats, due to the possibility 
that they could be drawn into a jet engine.

The Board concludes that the objective medical evidence of 
record indicates that the veteran was diagnosed with and 
treated for skin disorders other than basal cell carcinoma or 
actinic keratosis during his period of active service.  None 
of these treatments has been shown to be related to the 
claimed disorders.  Although the veteran testified at his 
personal hearing that he believed he had been treated for a 
malignancy during service, his service medical records do not 
support this statement.  The pathology study following the 
inservice biopsy resulted in a diagnosis of a wart, not basal 
cell carcinoma.  Moreover, while the possibility of an 
actinic keratosis was raised in February 1977, that disorder 
was not diagnosed in subsequent service medical records, at 
his retirement examination, or at the July 1978 VA 
examination.  Therefore, we find that an actinic keratosis 
was not present at that time. 

The veterans postservice private medical records indicate 
diagnoses of basal cell carcinoma and actinic keratosis 
beginning in 1989, twelve years after his separation.  The 
veteran has testified that his physicians have told him that 
his current disorder was caused by sun exposure in the 
distant past, specifically during his period of active 
service.  The veteran, himself, has not been shown competent 
to make a determination of medical etiology regarding his 
disorder.  

Although he has stated that physicians have attributed his 
disorder to sun exposure during is active service, no 
objective medical evidence contained in the claims folder 
contains such an opinion.  Therefore, the Board finds that 
the veterans claim is not well grounded, as medical evidence 
which would establish a nexus between his current disorder 
and his sun exposure during his active service has not yet 
been shown.

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the April 1997 statement of the case, the August 1997 
supplemental statement of the case, and in the above 
discussion.


ORDER

Entitlement to service connection for basal cell carcinoma 
and actinic keratosis is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
